UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period :	January 1, 2014 — December 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: The falling price of oil has captured headlines in recent months and is having a sustained effect on markets and economies worldwide. Cheaper oil allows many consumers and businesses to shift spending to other priorities. At the same time, the decline reflects greater pessimism about global growth, and it is having a negative impact on the energy sector — not just in the United States, but wherever energy is a key export. This change in the investing environment has contributed to an increase in market volatility. Although the U.S. economy continues to grow, economic challenges in Europe, China, and Japan are causing uncertainty. Compared with recent years, we may see more tempered returns from equity and fixed-income markets. While a number of positive trends continue, including an improving housing market and a brighter employment situation, investors should also be alert to a possible increase in short-term interest rates that is widely expected to occur in 2015. History suggests that rising rates could generate headwinds for markets. In all types of market conditions, Putnam offers a wide range of flexible strategies. Our experienced investment teams employ new ways of thinking about building portfolios for both the opportunities and risks in today’s markets. In this dynamic environment, it may be an opportune time for you to meet with your financial advisor to ensure that your portfolio is properly aligned with your goals and tolerance for risk. As always, thank you for investing with Putnam. Performance summary (as of 12/31/14) Investment objective Capital appreciation Net asset value December 31, 2014 Class IA: $55.55 Class IB: $55.04 Total return at net asset value Russell 1000 (as of 12/31/14)* Class IA shares† Class IB shares‡ Growth Index 1 year 9.99% 9.72% 13.05% 5 years 80.97 78.76 108.36 Annualized 12.60 12.32 15.81 10 years 122.35 116.93 125.94 Annualized 8.32 8.05 8.49 Life 1,334.28 1,259.61 1,150.30 Annualized 10.40 10.18 9.87 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. *Recent performance may have benefited from one or more legal settlements. † Class inception date: February 1, 1988. ‡ Class inception date: April 30, 1998. The Russell 1000 Growth Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their growth orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Voyager Fund 1 Report from your fund’s manager How were conditions for U.S. stock market investing during the 12-month reporting period ended December 31, 2014? The geopolitical situations and economic concerns that produced flat equity performance in the first few months of 2014 faded as investors focused on a steady stream of data showing strong U.S. economic growth potential for the remainder of the year. Government reports indicated that both consumer and business spending was fueling growth, while the Federal Reserve affirmed a mostly upbeat assessment of the country’s economic strength. By the close of 2014, U.S. stocks had delivered yet another annual gain, with the S&P 500 Index, a broad measure of U.S. stock performance, posting a double-digit advance for the third consecutive year. How did the portfolio perform for the period? The portfolio delivered a solid positive return but underper-formed its benchmark, the Russell 1000 Growth Index, for the period. I strive to construct a portfolio with higher expected growth rates for earnings and cash flow than those of the Russell 1000 Growth Index, but without paying too much for that growth. One persistent equity market trend has been an investor preference for stocks that offer apparent safety and yield, regardless of the fundamentals or valuations of the companies. Many of these are “household name” companies whose stocks have become quite expensive while offering very little growth potential. As investors drove up the prices of these stocks, many other companies with what I believe are impressive growth potential and attractive valuations lagged, especially during 2014. Although this trend began to change recently, there were still many holdings in the portfolio whose growth potential was not rewarded during theperiod. What role did derivatives play in the portfolio? Forward currency contracts were used as part of our currency hedging efforts, and had a positive impact on the portfolio’s performance. However, these gains were offset by less effective derivative strategies during the period. Our options strategy to manage downside risks dampened performance, as did total return swaps designed to increase exposure to specific markets or countries and to gain exposure to specific sectors or industries. What is your outlook for the economy and the portfolio in the coming months? What I find most interesting as we head into 2015 is the broad disparity in outlooks among regions and between consumers and corporations. At this point, I believe that U.S. consumer stocks have the best outlook. Throughout 2014, consumers in the United States received a number of stimulative “gifts” — collapsing oil prices, continued low interest rates, a healing housing market, and improving employment along with moderate wage growth. My outlook for U.S. corporations is also solid, although 2015 may not be as strong as 2014 in terms of earnings growth. I believe that the outlook changes considerably for overseas markets. For example, economic growth has weakened in Europe, and emerging markets, particularly China, have slowed even more dramatically and, in my view, don’t appear to offer much strength in the near term. For the portfolio, I believe that there is significant growth potential in certain segments of the technology sector, both in the United States and abroad. Notable areas include Internet advertising, mobile technology, transition to the cloud, and computer memory, where consolidation has led to more controlled capacity and strong demand growth. I believe the overall framework of the market remains reasonably positive. To determine this, I look at three areas: fundamentals, valuation, and sentiment. First, in terms of fundamentals, despite impressive earnings growth in 2014, I believe corporations should be able to generate high-single-digit growth in the year ahead. Second, although stock valuations are slightly above average by historic standards, I do not believe they will interfere with a potential market advance. And finally, while investor sentiment no longer seems negative, investors do not appear to be overexposed to equities, which is often the case when a bull market comes to an end. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Nick C. Thakore is Co-Head of U.S. Equities at Putnam. He joined Putnam in 2008 and has been in the investment industry since 1993. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Voyager Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2014, to December 31, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/13* 0.73% 0.98% Annualized expense ratio for the six-month period ended 12/31/14† 0.70% 0.95% *Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 0.01%, which is not included in the financial highlights or annualized expense ratios. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/14 for the 6 months ended 12/31/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.59 $4.88 $3.57 $4.84 Ending value (after expenses) $1,037.30 $1,035.90 $1,021.68 $1,020.42 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Putnam VT Voyager Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Voyager Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Voyager Fund (the “fund”) at December 31, 2014, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2014 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 9, 2015 4 Putnam VT Voyager Fund The fund’s portfolio 12/31/14 COMMON STOCKS (94.3%)* Shares Value Aerospace and defense (3.3%) Airbus Group NV (France) 81,826 $4,064,069 General Dynamics Corp. 10,300 1,417,486 Honeywell International, Inc. 59,000 5,895,280 L-3 Communications Holdings, Inc. 44,100 5,565,861 Northrop Grumman Corp. 30,000 4,421,700 United Technologies Corp. 70,200 8,073,000 Airlines (2.3%) American Airlines Group, Inc. 222,800 11,948,764 Delta Air Lines, Inc. 105,270 5,178,231 Spirit Airlines, Inc. † 43,400 3,280,172 Auto components (0.3%) Visteon Corp. † 28,400 3,034,824 Automobiles (2.1%) Fiat Chrysler Automobiles NV (United Kingdom) † S 428,338 4,960,154 General Motors Co. 141,600 4,943,256 Tesla Motors, Inc. † S 22,100 4,915,261 Yamaha Motor Co., Ltd. (Japan) 177,500 3,569,772 Banks (1.3%) Bank of Ireland (Ireland) † 2,686,493 1,001,663 Dubai Islamic Bank PJSC (United Arab Emirates) † 865,620 1,591,176 Fifth Third Bancorp 179,100 3,649,163 KeyCorp 66,400 922,960 Regions Financial Corp. 176,100 1,859,616 SVB Financial Group † 12,800 1,485,696 UniCredit SpA (Italy) 121,439 773,993 Biotechnology (7.2%) Aegerion Pharmaceuticals, Inc. † S 173,567 3,634,493 AMAG Pharmaceuticals, Inc. † S 67,151 2,861,976 Ariad Pharmaceuticals, Inc. † S 446,443 3,067,063 Biogen Idec, Inc. † 33,500 11,371,575 Celgene Corp. † S 140,700 15,738,702 Dynavax Technologies Corp. † S 131,600 2,218,776 Gilead Sciences, Inc. † 266,300 25,101,438 Building products (0.2%) Assa Abloy AB Class B (Sweden) 26,929 1,423,114 Capital markets (2.6%) Carlyle Group LP (The) 87,693 2,411,558 Charles Schwab Corp. (The) 239,400 7,227,486 E*Trade Financial Corp. † 94,885 2,301,436 Interactive Brokers Group, Inc. Class A 75,033 2,187,962 KKR & Co. LP 392,000 9,098,320 Chemicals (2.1%) Axalta Coating Systems, Ltd. † 2,747 71,477 CF Industries Holdings, Inc. 10,500 2,861,670 Chemtura Corp. † S 63,783 1,577,354 Huntsman Corp. 72,450 1,650,411 Monsanto Co. 73,200 8,745,204 Tronox, Ltd. Class A S 180,787 4,317,194 COMMON STOCKS (94.3%)* cont. Shares Value Commercial services and supplies (0.2%) Tyco International PLC 43,800 $1,921,068 Communications equipment (0.9%) Alcatel-Lucent ADR (France) † S 1,564,100 5,552,555 QUALCOMM, Inc. 38,191 2,838,737 Consumer finance (0.4%) American Express Co. 20,300 1,888,712 Capital One Financial Corp. 21,800 1,799,590 Diversified consumer services (0.5%) ITT Educational Services, Inc. † S 416,800 4,005,448 Weight Watchers International, Inc. † S 31,475 781,839 Diversified financial services (0.1%) Eurazeo SA (France) 12,581 878,804 Restaurant Brands International LP (Units) † S 917 34,603 Diversified telecommunication services (0.2%) Telecom Italia SpA RSP (Italy) 1,904,180 1,591,580 Electric utilities (0.2%) Exelon Corp. 50,100 1,857,708 Electrical equipment (0.8%) Eaton Corp PLC 69,400 4,716,424 Generac Holdings, Inc. † S 43,400 2,029,384 Electronic equipment, instruments, and components (0.5%) Anixter International, Inc. 54,103 4,785,951 Energy equipment and services (2.6%) Aker Solutions ASA 144A (Norway) † 182,475 1,005,474 Baker Hughes, Inc. 168,200 9,430,974 Ezion Holdings, Ltd. (Singapore) 3,557,360 3,015,894 Halliburton Co. 205,444 8,080,113 Transocean, Ltd. (Switzerland) S 81,200 1,488,396 Food products (0.3%) Keurig Green Mountain, Inc. 20,100 2,661,140 Health-care equipment and supplies (1.0%) Becton Dickinson and Co. 24,300 3,381,588 Boston Scientific Corp. † 321,000 4,253,250 Medtronic, Inc. 23,500 1,696,700 Health-care providers and services (0.2%) Cardinal Health, Inc. 17,100 1,380,483 Health-care technology (0.2%) Castlight Health, Inc. Class B † S 171,230 2,003,391 Hotels, restaurants, and leisure (3.3%) Hilton Worldwide Holdings, Inc. † 36,300 947,067 Las Vegas Sands Corp. 45,900 2,669,544 Melco Crown Entertainment, Ltd. ADR (Hong Kong) S 270,000 6,858,000 Restaurant Brands International, Inc. (Canada) † S 90,782 3,544,129 Starbucks Corp. 46,900 3,848,145 Thomas Cook Group PLC (United Kingdom) † 6,135,476 12,079,735 Putnam VT Voyager Fund 5 COMMON STOCKS (94.3%)* cont. Shares Value Household durables (2.3%) Panasonic Corp. (Japan) 277,900 $3,264,956 PulteGroup, Inc. 691,100 14,831,006 Skyworth Digital Holdings, Ltd. (China) 3,744,000 2,027,635 Industrial conglomerates (1.7%) Siemens AG (Germany) 76,420 8,666,809 Toshiba Corp. (Japan) 1,591,000 6,736,926 Insurance (3.2%) American International Group, Inc. 54,800 3,069,348 Assured Guaranty, Ltd. 526,881 13,693,637 Genworth Financial, Inc. Class A † 694,000 5,899,000 Hartford Financial Services Group, Inc. (The) 141,570 5,902,053 Internet and catalog retail (3.2%) Amazon.com, Inc. † 22,800 7,075,980 Ctrip.com International, Ltd. ADR (China) † 76,800 3,494,400 FabFurnish GmbH (acquired 8/2/13, cost $43) (Private) (Brazil) † ΔΔ F 32 29 Global Fashion Holding SA (acquired 8/2/13, cost $2,084,441) (Private) (Brazil) † ΔΔ F 49,204 1,236,862 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $43) (Private) (Brazil) † ΔΔ F 32 29 New Middle East Other Assets GmbH (acquired 8/2/13, cost $17) (Private) (Brazil) † ΔΔ F 13 12 Priceline Group, Inc. (The) † 11,503 13,115,836 Zalando SE (acquired 9/30/13, cost $3,497,530) (Private) (Germany) † ΔΔ F 145,860 4,050,627 Internet software and services (11.6%) Alibaba Group Holding, Ltd. ADR (China) † S 96,311 10,010,565 AOL, Inc. † 111,800 5,161,806 Baidu, Inc. ADR (China) † 5,800 1,322,226 Facebook, Inc. Class A † 396,969 30,971,521 Google, Inc. Class A † 91,268 48,432,276 Monster Worldwide, Inc. † S 538,809 2,489,298 Qihoo 360 Technology Co., Ltd. ADR (China) † S 16,300 933,338 Twitter, Inc. † 80,300 2,880,361 Yahoo!, Inc. † 37,100 1,873,921 IT Services (2.9%) MasterCard, Inc. Class A 36,200 3,118,992 Unisys Corp. † S 71,620 2,111,358 Visa, Inc. Class A 78,700 20,635,140 Leisure products (0.1%) Brunswick Corp. 19,267 987,626 Life sciences tools and services (0.9%) Agilent Technologies, Inc. 64,700 2,648,818 Thermo Fisher Scientific, Inc. 39,600 4,961,484 Media (3.9%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 111,494 1,568,163 CBS Corp. Class B (non-voting shares) 49,926 2,762,905 Charter Communications, Inc. Class A † 8,071 1,344,790 Comcast Corp. Class A 145,015 8,412,320 DISH Network Corp. Class A † 105,441 7,685,594 Liberty Global PLC Ser. A (United Kingdom) † 85,249 4,279,926 Lions Gate Entertainment Corp. S 53,600 1,716,272 Live Nation Entertainment, Inc. † 26,579 693,978 COMMON STOCKS (94.3%)* cont. Shares Value Media cont. Mediaset SpA (Italy) † 551,061 $2,269,783 Walt Disney Co. (The) 39,400 3,711,086 Metals and mining (0.4%) Barrick Gold Corp. (Canada) 66,600 715,950 Freeport-McMoRan, Inc. (Indonesia) 34,526 806,527 Hi-Crush Partners LP (Units) 40,800 1,266,024 Steel Dynamics, Inc. 60,300 1,190,322 Multiline retail (0.3%) Macy’s, Inc. S 47,000 3,090,250 Oil, gas, and consumable fuels (3.4%) Antero Resources Corp. † S 50,100 2,033,058 Cobalt International Energy, Inc. † 60,400 536,956 EOG Resources, Inc. 98,900 9,105,723 EP Energy Corp. Class A † S 336,653 3,514,657 Genel Energy PLC (United Kingdom) † 248,309 2,657,890 Gulfport Energy Corp. † 110,700 4,620,618 MarkWest Energy Partners LP 32,300 2,170,237 Scorpio Tankers, Inc. S 320,900 2,788,621 Whiting Petroleum Corp. † 99,100 3,270,300 Personal products (0.9%) Avon Products, Inc. S 86,935 816,320 Coty, Inc. Class A † S 332,100 6,861,186 Pharmaceuticals (6.2%) AbbVie, Inc. 116,000 7,591,040 Actavis PLC † 56,715 14,599,008 Allergan, Inc. 22,800 4,847,052 Endo International PLC † 118,800 8,567,856 Jazz Pharmaceuticals PLC † S 116,701 19,107,455 Mylan, Inc. † 19,100 1,076,667 Real estate investment trusts (REITs) (0.4%) Hibernia REIT PLC (Ireland) † R 2,686,520 3,518,006 Real estate management and development (0.5%) RE/MAX Holdings, Inc. Class A 127,263 4,358,758 Road and rail (0.9%) Genesee & Wyoming, Inc. Class A † 27,319 2,456,524 Union Pacific Corp. 44,700 5,325,111 Semiconductors and semiconductor equipment (4.6%) Applied Materials, Inc. 139,100 3,466,372 Avago Technologies, Ltd. 10,000 1,005,900 Broadcom Corp. Class A 106,000 4,592,980 Canadian Solar, Inc. (Canada) † S 23,600 570,884 Lam Research Corp. 56,700 4,498,578 Micron Technology, Inc. † 607,687 21,275,122 Skyworks Solutions, Inc. 39,400 2,864,774 SunEdison, Inc. † S 127,300 2,483,623 Software (2.8%) Longtop Financial Technologies, Ltd. ADR (Hong Kong) † F 99,123 — Microsoft Corp. 215,400 10,005,330 Oracle Corp. 149,661 6,730,255 TiVo, Inc. † 478,700 5,667,808 Zynga, Inc. Class A † 1,015,663 2,701,664 6 Putnam VT Voyager Fund COMMON STOCKS (94.3%)* cont. Shares Value Specialty retail (3.3%) Gap, Inc. (The) 70,900 $2,985,599 Home Depot, Inc. (The) 89,500 9,394,815 Lowe’s Cos., Inc. 23,500 1,616,800 Office Depot, Inc. † 1,799,207 15,428,200 Technology hardware, storage, and peripherals (5.8%) Apple, Inc. 347,523 38,359,589 Casetek Holdings, Ltd. (Taiwan) 246,000 1,384,557 EMC Corp. 73,400 2,182,916 SanDisk Corp. S 62,600 6,133,548 Western Digital Corp. 38,100 4,217,670 Textiles, apparel, and luxury goods (0.4%) Michael Kors Holdings, Ltd. † 48,900 3,672,390 Thrifts and mortgage finance (0.1%) Radian Group, Inc. S 49,400 825,968 Wireless telecommunication services (1.7%) SoftBank Corp. (Japan) 125,900 7,492,590 Vodafone Group PLC ADR (United Kingdom) 216,900 7,411,473 Total common stocks (cost $656,056,363) PURCHASED OPTIONS Expiration Contract OUTSTANDING (1.1%)* date/strike price amount Value Activision Blizzard, Inc. (Call) Feb-15/$15.00 $273,431 $1,467,280 DISH Network Corp. (Call) Jan-15/75.00 57,040 77,015 Fortune Brands Home & Security, Inc. (Call) Feb-15/30.00 46,645 711,943 Genworth Financial, Inc. (Call) Feb-15/11.00 752,062 117,149 Genworth Financial, Inc. (Call) Jan-15/11.00 1,505,617 55,386 Genworth Financial, Inc. (Call) Jan-15/11.00 480,885 8,685 Huntsman Corp. (Call) Jan-15/19.00 201,349 774,235 Pandora Media, Inc. (Call) Jan-15/13.00 432,845 2,098,258 Qihoo 360 Technology Co., Ltd. (Call) Jan-15/45.00 60,554 762,980 SPDR S&P rust (Call) Jan-15/210.50 2,160,592 44,508 Vodafone Group PLC ADR (Call) Jan-15/40.00 296,130 1,626 Whirlpool Corp. (Call) Jan-15/150.00 34,870 1,527,215 Wynn Resorts, Ltd. (Call) Jan-15/110.00 47,571 1,862,405 Total purchased options outstanding (cost $9,505,345) INVESTMENT COMPANIES (0.9%)* Shares Value iShares Dow Jones U.S. Home Construction Index Fund 55,400 $1,433,752 Market Vectors Junior Gold Miners ETF S 36,400 871,052 SPDR S&P Regional Banking ETF S 148,000 6,023,600 Total investment companies (cost $8,060,165) U.S. TREASURY OBLIGATIONS (0.6%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2 1/8s, February 15, 2041 i $1,844,547 $2,431,408 U.S. Treasury Notes 2 3/4s, February 15, 2019 i 330,000 350,655 2 1/4s, March 31, 2016 i 1,224,000 1,259,300 3/4s, February 28, 2018 i 894,000 883,853 Total U.S. Treasury obligations (cost $4,925,216) WARRANTS (0.5%)* † Expiration date Strike price Warrants Value JPMorgan Chase & Co. W 10/28/18 $42.42 9,724 $202,259 Wells Fargo & Co. W 10/28/18 34.01 220,370 4,707,103 Total warrants (cost $1,863,677) SHORT-TERM INVESTMENTS (17.2%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% d Shares 122,632,415 $122,632,415 Putnam Short Term Investment Fund 0.10% L Shares 23,538,873 23,538,873 SSgA Prime Money Market Fund Class N 0.04% P Shares 6,804,600 6,804,600 U.S. Treasury Bills with an effective yield of zero % May 7, 2015 i $13,000 12,997 U.S. Treasury Bills with an effective yield of 0.03%, April 2, 2015 131,000 130,987 U.S. Treasury Bills with an effective yield of 0.01%, February 12, 2015 Δ 171,000 170,999 U.S. Treasury Bills with an effective yield of zero%, January 15, 2015 111,000 111,000 U.S. Treasury Bills with an effective yield of 0.09%, June 11, 2015 151,000 150,956 Total short-term investments (cost $153,552,815) Total investments (cost $833,963,581) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points ETF Exchange Traded Fund PJSC Public Joint Stock Company SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $894,111,505. † Non-income-producing security. ΔΔ Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $5,287,559, or 0.6% of net assets. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate qu oted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). W Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). Putnam VT Voyager Fund7 At the close of the reporting period, the fund maintained liquid assets totaling $3,012,651 to cover certain derivatives contracts and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 12/31/14 (aggregate face value $76,861,512) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 3/18/15 $9,617,094 $9,714,712 $97,618 Euro Sell 3/18/15 27,966,764 28,874,811 908,047 Japanese Yen Sell 2/13/15 20,586,535 21,675,122 1,088,587 UBS AG British Pound Sell 3/18/15 16,432,350 16,596,867 164,517 Total WRITTEN OPTIONS OUTSTANDING at 12/31/14 Expiration Contract (premiums $265,287) date/strike price amount Value DISH Network Corp. (Call) Jan-15/$85.00 $57,040 $3,090 Genworth Financial, Inc. (Call) Feb-15/12.00 752,062 45,876 Genworth Financial, Inc. (Call) Jan-15/12.00 1,505,617 36,555 Genworth Financial, Inc. (Call) Jan-15/12.00 480,885 2,404 SPDR S&P rust (Call) Jan-15/211.50 2,160,592 31,026 Vodafone Group PLC ADR (Call) Jan-15/45.00 296,130 811 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Deutsche Bank AG baskets 115,166 $— 7/28/15 (3 month USD-LIBOR-BBA A basket (DBPTMATR) $363,357 plus 0.32%) of common stocks Goldman Sachs International baskets 6,562 — 12/7/15 (1 month USD-LIBOR-BBA A basket (GSCBMSX4) 13,300 minus 225 bp) of common stocks baskets 46,870 — 12/7/15 (1 month USD-LIBOR-BBA A basket (GSCBMSX4) (205,009) minus 225 bp) of common stocks baskets 6,343 — 12/7/15 (1 month USD-LIBOR-BBA A basket (GSCBMSX4) (11,050) minus 225 bp) of common stocks baskets 6,651 — 12/7/15 (1 month USD-LIBOR-BBA A basket (GSCBMSX4) 4,221 minus 225 bp) of common stocks baskets 6,672 — 12/7/15 (1 month USD-LIBOR-BBA A basket (GSCBMSX4) 27,560 minus 225 bp) of common stocks baskets 6,604 — 12/7/15 (1 month USD-LIBOR-BBA A basket (GSCBMSX4) 21,648 minus 225 bp) of common stocks Total $— 8 Putnam VT Voyager Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $146,807,440 $24,780,044 $5,287,559 Consumer staples 10,338,646 — — Energy 47,039,653 6,679,258 — Financials 68,615,866 7,763,642 — Health care 140,108,815 — — Industrials 62,229,005 20,890,918 — Information technology 259,875,058 1,384,557 — Materials 23,202,133 — — Telecommunication services 7,411,473 9,084,170 — Utilities 1,857,708 — — Total common stocks Investment companies 8,328,404 — — Purchased options outstanding — 9,508,685 — U.S. treasury obligations — 4,925,216 — Warrants 4,909,362 — — Short-term investments 30,343,473 123,209,354 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $2,258,769 $— Written options outstanding — (119,762) — Total return swap contracts — 214,027 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Voyager Fund 9 Statement of assets and liabilities 12/31/14 Assets Investment in securities, at value, including $118,818,136 of securities on loan (Note 1): Unaffiliated issuers (identified cost $687,792,293) $878,409,151 Affiliated issuers (identified cost $146,171,288) (Notes 1 and 5) 146,171,288 Foreign currency (cost $1,042,627) (Note 1) 1,042,435 Dividends, interest and other receivables 737,866 Receivable for shares of the fund sold 38,474 Receivable for investments sold 8,819,201 Unrealized appreciation on forward currency contracts (Note 1) 2,258,769 Unrealized appreciation on OTC swap contracts (Note 1) 430,086 Total assets Liabilities Payable for investments purchased 6,796,518 Payable for shares of the fund repurchased 1,159,433 Payable for compensation of Manager (Note 2) 416,859 Payable for custodian fees (Note 2) 23,719 Payable for investor servicing fees (Note 2) 30,264 Payable for Trustee compensation and expenses (Note 2) 458,697 Payable for administrative services (Note 2) 6,045 Payable for distribution fees (Note 2) 45,622 Unrealized depreciation on OTC swap contracts (Note 1) 216,059 Written options outstanding, at value (premiums $265,287) (Notes 1 and 3) 119,762 Collateral on securities loaned, at value (Note 1) 122,632,415 Collateral on certain derivative contracts, at value (Note 1) 11,742,813 Other accrued expenses 147,559 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $577,880,789 Undistributed net investment income (Note 1) 7,878,714 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 115,119,544 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 193,232,458 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $680,134,811 Number of shares outstanding 12,242,556 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $55.55 Computation of net asset value Class IB Net assets $213,976,694 Number of shares outstanding 3,887,541 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $55.04 The accompanying notes are an integral part of these financial statements. 10 Putnam VT Voyager Fund Statement of operations Year ended 12/31/14 Investment income Dividends (net of foreign tax of $143,340) $13,821,281 Interest (including interest income of $7,954 from investments in affiliated issuers) (Note 5) 13,490 Securities lending (Note 1) 408,015 Total investment income Expenses Compensation of Manager (Note 2) 4,996,003 Investor servicing fees (Note 2) 908,155 Custodian fees (Note 2) 103,235 Trustee compensation and expenses (Note 2) 35,128 Distribution fees (Note 2) 545,996 Administrative services (Note 2) 22,993 Other 304,763 Total expenses Expense reduction (Note 2) (161,125) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 113,337,198 Net realized loss on swap contracts (Note 1) (4,786,809) Net realized gain on foreign currency transactions (Note 1) 6,905,456 Net realized gain on written options (Notes 1 and 3) 13,744,479 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 1,459,608 Net unrealized depreciation of investments, swap contracts and written options during the year (52,573,372) Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/14 12/31/13 Increase (decrease) in net assets Operations: Net investment income $7,487,638 $5,425,190 Net realized gain on investments and foreign currency transactions 129,200,324 196,103,485 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (51,113,764) 105,919,068 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (6,481,515) (6,611,831) Class IB (1,542,422) (1,622,762) From net realized long-term gain on investments Class IA (13,398,928) — Class IB (4,225,619) — Decrease from capital share transactions (Note 4) (108,239,604) (119,117,211) Total increase (decrease) in net assets Net assets: Beginning of year 942,425,395 762,329,456 End of year (including undistributed net investment income of $7,878,714 and $5,835,848, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Voyager Fund 11 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/14 .47 4.57 (.49) (1.01) — .70 .89 137 12/31/13 .30 15.65 (.43) — — .72 .71 141 12/31/12 .35 4.30 (.14) — — .72 .98 136 12/31/11 .21 (7.06) (.10) — — e, f .72 .58 164 12/31/10 .18 6.64 (.50) — — .72 .51 182 Class IB 12/31/14 .33 4.54 (.37) (1.01) — .95 .63 137 12/31/13 .20 15.51 (.33) — — .97 .46 141 12/31/12 .26 4.26 (.12) — — .97 .72 136 12/31/11 .12 (7.01) — e, f .97 .34 164 12/31/10 .09 6.60 (.43) — — .97 .26 182 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 12 Putnam VT Voyager Fund Notes to financial statements 12/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through December 31, 2014. Putnam VT Voyager Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks of midsize and large U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after Putnam VT Voyager Fund 13 translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $3,070,677 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and iden-tified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $149,330 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $21,000 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $122,632,415 and the value of securities loaned amounted to $118,928,488. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest 14 Putnam VT Voyager Fund earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, foreign currency gains and losses, realized gains and losses on passive foreign investment companies, straddle loss deferrals, income on swap contracts, a redesignation of taxable income, and partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $2,579,165 to increase undistributed net investment income, $1,039 to decrease paid-in-capital and $2,578,126 to decrease accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $220,341,505 Unrealized depreciation (41,713,962) Net unrealized appreciation 178,627,543 Undistributed ordinary income 10,343,955 Undistributed long-term gain 79,546,393 Undistributed short-term gain 48,223,369 Cost for federal income tax purposes $845,952,896 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 37.8% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $689,712 Class IB 218,443 Total $908,155 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $161,125 under the brokerage/ service arrangements. Putnam VT Voyager Fund 15 Each Independent Trustee of the fund receives an annual Trustee fee, of which $512, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $545,996 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales, excluding short-term investments were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $1,210,255,220 $1,356,166,956 U.S. government securities (Long-term) — — Total Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at the beginning of the reporting period $20,093,620 $2,951,877 Options opened 160,923,337 38,797,719 Options exercised — — Options expired (144,932,881) (33,641,199) Options closed (30,831,750) (7,843,110) Written options outstanding at the end of the reporting period $5,252,326 $265,287 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/14 Year ended 12/31/13 Year ended 12/31/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 84,314 $4,420,344 82,622 $3,679,955 374,403 $19,387,776 358,385 $15,937,432 Shares issued in connection with reinvestment of distributions 395,237 19,880,443 167,431 6,611,831 115,523 5,768,041 41,376 1,622,762 479,551 24,300,787 250,053 10,291,786 489,926 25,155,817 399,761 17,560,194 Shares repurchased (2,006,003) (105,736,006) (2,289,307) (98,515,379) (993,074) (51,960,202) (1,138,778) (48,453,812) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $4,120,327 $369,688,748 $350,270,202 $7,954 $23,538,873 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 16 Putnam VT Voyager Fund Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $15,100,000 Written equity option contracts (contract amount) (Note 3) $13,700,000 Forward currency contracts (contract amount) $85,400,000 OTC total return swap contracts (notional) $12,800,000 Warrants (number of warrants) 5,800,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $2,258,769 Payables $— Equity contracts Investments, Receivables 14,848,133 Payables 335,821 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants Options contracts Swaps Total Foreign exchange contracts $— $— $6,956,862 $— $6,956,862 Equity contracts (1,053,782) (8,133,293) — (4,786,809) $(13,973,884) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants Options contracts Swaps Total Foreign exchange contracts $— $— $1,473,676 $— $1,473,676 Equity contracts 3,142,107 (2,137,527) — (645,972) $358,608 Total $ (2,137,527) Putnam VT Voyager Fund 17 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International UBS AG Total Assets: OTC Total return swap contracts* # $— $— $— $— $363,357 $66,729 $— $430,086 Forward currency contracts # — — — 2,094,252 — — 164,517 2,258,769 Purchased options** # 77,015 4,092,665 774,235 55,386 4,507,758 — 1,626 9,508,685 Total Assets Liabilities: OTC Total return swap contracts* # — 216,059 — 216,059 Forward currency contracts # — Written options # 3,090 — — 36,555 79,306 — 811 119,762 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $73,925 $4,092,665 $774,235 $2,113,083 $4,791,809 $(21,000) $165,332 Net amount $— $— $— $— $— $(128,330) $— *Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **Included with Investments in securities on the Statement of assets and liabilities. †Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 18 Putnam VT Voyager Fund Putnam VT Voyager Fund 19 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $87,501,032 as a capital gain dividend with respect to the taxable year ended December 31, 2014, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 9.91% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 20 Putnam VT Voyager Fund Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 16,289,509 569,528 1,400,303 — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. Putnam VT Voyager Fund 21 About the Trustees 22 Putnam VT Voyager Fund *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Vice President and Chief Legal Officer Since 2007 Putnam Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and PutnamManagement Vice President, Director of Proxy Voting and Putnam RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer Robert R. Leveille (Born 1969) Vice President and Assistant Treasurer Since 2000 Vice President and Chief Compliance Officer Since 2007 Since 2007 Director of Accounting & Control Chief Compliance Officer, Services, Putnam Investments and Putnam Investments, Putnam Management, PutnamManagement and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Putnam VT Voyager Fund 23 This page intentionally left blank. 24 Putnam VT Voyager Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Independent Registered Robert L. Reynolds Public Accounting Firm W. Thomas Stephens PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Voyager Fund 25 H522 This report has been prepared for the shareholders of Putnam VT Voyager Fund. VTAN016 292432 2/15 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2014	$68,931	$ — $6,579	$ — December 31, 2013	$66,610	$ — $4,416	$ — For the fiscal years ended December 31, 2014 and December 31, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $568,644 and $154,416 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
